Electronically Filed
                                                        Supreme Court
                                                        SCWC-30685
                                                        19-JUL-2012
                                                        01:59 PM


                            SCWC-30685

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        HEATHER AIONA-AGRA, Respondent/Plaintiff-Appellee,

                                vs.

       JAYSON JAVIER AGRA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30685; FC-D NO. 06-1-44)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna JJ.,
   and Circuit Judge Garibaldi, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant Jayson Javier Agra’s
application for writ of certiorari, filed on June 4, 2012, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten (10) days and
pursuant to Rule 34(c) of the Hawai#i Rules of Appellate
Procedure, move for retention of oral argument.
          DATED: Honolulu, Hawai#i, July 19, 2012.
David H. Lawton                 /s/ Mark E. Recktenwald
for the petitioner.
                                /s/ Paula A. Nakayama
Robert K. Allen and             /s/ Simeon R. Acoba, Jr.
William J. Rosdil
                                /s/ Sabrina S. McKenna
for the respondent.
                                /s/ Colette Y. Garibaldi